Citation Nr: 0407745	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  98-10 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome, claimed as secondary to service-connected low back 
disorder.

2.  Entitlement to an increased evaluation for a low back 
disorder characterized as low back pain, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) from December 1997 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).

In a May 2001 rating decision, the RO denied an increased 
evaluation for the veteran's service-connected low back 
disorder, characterized as low back pain.  The veteran 
submitted a notice of disagreement (NOD) in October 2001, 
initiating an appeal of that issue.  That issue will be the 
subject of the REMAND to follow this decision, and will be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

In August 2002, the veteran and his wife provided testimony 
before the undersigned Acting Veterans Law Judge at a hearing 
in San Juan, Puerto Rico.  A transcript of that hearing is of 
record.  During that hearing, the veteran and his wife 
provided testimony on additional issues (entitlement to 
service connection for: pituitary problem, gynecomastia, 
impotence, and a nervous disorder) that had been the subject 
of rating decisions in November 1999 and June 2000.  However, 
none of these decisions was timely appealed.  (In May 2000, 
the RO received a letter from a private attorney, who was not 
the veteran's accredited representative, suggesting an intent 
to appeal the November 1999 rating decision.  By letter dated 
January 23, 2001, the RO requested clarification from the 
veteran and his wife, who has been appointed as the veteran's 
fiduciary, as to whether they wished to appoint this private 
attorney as the veteran's accredited representative before VA 
and advising them of their right to file an NOD with the 
November 1999 rating decision, if it was their intent to 
appeal that determination.  No response was ever received at 
the RO.)  Accordingly, the Board has no jurisdiction over 
these issues, and they will not be further considered herein.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for organic brain syndrome.

2.  The preponderance of the evidence weighs against a 
finding that the veteran's organic brain syndrome had its 
onset during service or that it was due to his service- 
connected low back disability.


CONCLUSION OF LAW

The veteran's organic brain syndrome was not incurred in 
service, and is not proximately due to or the result of the 
service-connected low back disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In the present case, the veteran was notified in the 
July 1998 statement of the case (SOC) of the laws and 
regulations governing his claim for service connection for 
organic brain syndrome, claimed as secondary to the service-
connected low back disorder.  In a June 2002 letter, the RO 
informed the veteran of the provisions of the VCAA as well as 
the type of evidence necessary to substantiate his claim, and 
informed him that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  Both communications from the RO are 
considered sufficient in terms of compliance with VA's duty 
to notify the claimant of the information and evidence 
necessary to substantiate the claim, to include the type of 
evidence that would help substantiate his claim.  The veteran 
has been provided with VA examinations, and all identified VA 
and private treatment records have been obtained.  The 
veteran has submitted additional argument, but has not 
identified any additional evidence that still needs to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

Thus, on appellate review, the Board sees no areas in which 
further development is needed with regard to the veteran's 
claim for service connection for organic brain syndrome, 
claimed as secondary to the service-connected low back 
disorder.  The RO has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and made aware of the type of evidence required to 
substantiate his claims and where no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA, and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  In the present case, with respect to the 
claim for service connection for organic brain syndrome, a 
substantially complete application was received in November 
1997.  Thereafter, in a rating decision dated in December 
1997, that issue was denied.  Only after that rating action 
was promulgated did the AOJ, in June 2002, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices, and he and his wife testified at a hearing before 
the undersigned in August 2002.  Therefore, not withstanding 
Pelegrini, to decide at this time the appeal of the claim for 
service connection for organic brain syndrome, claimed as 
secondary to service-connected low back disorder, would not 
be prejudicial error to the claimant.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  More recently, however, VA's 
General Counsel held, in VA OPGCPREC 1-2004 (February 24, 
2004), that the Court's requirement that VA tell a claimant 
to provide any evidence in his or her possession that 
pertains to the claim is obiter dictum, and thus not binding 
on VA, and that Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  In any event, in the 
present case the Board finds that, throughout the pendency of 
this appeal, by means of several communications from VA, as 
described above, the appellant has been fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  This has been accomplished in this case.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.


Factual background and legal analysis

Historically, the veteran has contended that his organic 
brain syndrome was caused by medication taken to treat his 
service-connected low back disorder.  (See the veteran's 
original claim for service connection, submitted by means of 
a VA Form 21-4138 dated November 24, 1997.)  He has also 
reported a head injury during service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110.  In addition, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records do not show any complaints, 
treatments, or findings indicative of organic brain syndrome, 
and no head injury is documented therein.  The veteran was 
separated from service in July 1971.

An August 1971 medical certificate notes that the veteran was 
seen with complaints of nasal bleeding and cephalea on the 
right parietal-temporal region, dizzy spells, and periods of 
loss of consciousness.  On examination, there was tenderness 
to percussion of the frontal sinus and right parietal region.  
Skull series was negative.  The diagnosis was rule out 
rhinosinusitis.  

A VA examination was conducted in February 1972.  The veteran 
reported that he had experienced residuals of nervousness 
since he was hit with a door in the right parietal area.  The 
examiner did not find any abnormalities of the veteran's head 
or face on examination.  The diagnosis was head injury, no 
residuals.

On a VA psychiatric examination in March 1972, the veteran 
reported a history of a blow to his head by the door of a 
truck in 1969 at Ft. Jackson.  He presented a small scar on 
the right parietal region.  The examiner noted that the 
veteran's service records were silent regarding any treatment 
for such an injury.  The diagnosis was depressive reaction in 
a schizoid personality.

A February 1981 VA hospitalization report noted that the 
veteran had received treatment with Gaviscon, Tagamet, and 
Librax for diagnosed hiatal hernia.  A September 1981 
outpatient record noted that the veteran used Tagamet, 
Gaviscon, and Maalox for reflux esophagitis.

The veteran developed gynecomastia and galactorrhea in 1981.  
A September 1999 statement from C.E.B., M.D., stated that the 
veteran's esophageal hernia was treated with Tagamet for over 
seven years, and that as a result he developed the side 
effects of gynecomastia and impotence.

In August 1983, the veteran underwent a transphenoidal 
adenectomy for treatment of prolactin secreting pituitary 
microadenoma.  A VA examination was conducted in November 
1983.  The veteran was noted to be status post pituitary 
microadenoma.  He had a nontender, well-healed incisional 
scar in the upper oral crevice, representing the incisional 
approach to the transphenoidal adenectomy.  Psychiatric 
examination noted depressive neurosis, but no thought 
disorder was detected.

A May 1989 endocrinology consultation noted no evidence of 
recurrence of pituitary tumor.  A history of gynecomastia 
from Tagamet in the past was noted.

On a July 1991 VA psychiatric examination, the veteran 
reported that he was disorganized, confused, heard voices, 
and had visual hallucinations.  On examination, he cried 
easily, was partially disoriented as to time, had poor memory 
and concentration.  He was depressed.  Following 
psychological testing, the VA psychiatrist diagnosed organic 
mental disorder, chronic brain syndrome associated to 
pituitary adenoma.  

An October 2001 outpatient record noted history of pituitary 
tumor, with last head CT scan showing no pathology.  
Additionally, the examiner noted that no symptoms of 
pituitary tumor were present.

At the August 2002 hearing before the undersigned, the 
veteran stated that he started taking Tagamet, a medication 
prescribed by VA, a couple of years after his release from 
active military service, and that the medication was 
prescribed for an esophageal problem.  He also stated that he 
thereafter started suffering from a variety of ailments, to 
include impotence, anxiety, and depression, and that his 
organic brain syndrome started to manifest itself three or 
four years after he started taking Tagamet.  He also stated 
he was receiving Social Security disability benefits, but for 
his nerves.

In reviewing the record, there is no contemporaneous evidence 
of a head injury during service.  The veteran was treated for 
a head wound shortly after service, and this apparently 
resolved without any chronic residuals.  The veteran's 
organic brain syndrome has not been medically associated with 
any incident of service, but with a pituitary adenoma.  
Accordingly, there is no basis for direct service connection 
for organic brain syndrome.  38 C.F.R. § 3.303 (2003).

The veteran was prescribed Tagamet in the years following 
service for treatment of nonservice-connected 
gastrointestinal problems, including hiatal hernia and reflux 
esophagitis.  In 1981, he developed gynecomastia, which has 
been medically associated with the Tagamet treatment.  At the 
same time, he developed galactorrhea, and in 1983 the veteran 
underwent a transphenoidal adenectomy for treatment of 
prolactin secreting pituitary microadenoma.  In 1991, he was 
diagnosed with organic mental disorder, chronic brain 
syndrome, associated with pituitary adenoma.  These findings 
provide evidence of at least a tenuous medical nexus between 
the veteran's current organic brain syndrome and his use of 
Tagamet.  No other cause for the current diagnosis of organic 
brain syndrome has been identified.  

The veteran's only service-connected disability is low back 
pain, and the evidence of record (which includes statements 
from the veteran dated March 28, 2000, and June 27, 2002) 
clearly indicates that Tagamet was prescribed for the 
treatment of the veteran's nonservice-connected 
gastrointestinal disorders, rather than for his service 
connected low back disability; thus, there is no basis for an 
award of secondary service connection in this case.  38 
C.F.R. § 3.310 (2003).

Although the veteran has historically claimed that he has 
organic brain syndrome which may be related to service, and 
alternatively that his organic brain syndrome was caused by 
medication taken for his service-connected low back 
disability, and while the Board does not doubt the sincerity 
of his statements, the fact remains that the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical etiology.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's organic brain syndrome is not related either to 
service or to the service-connected low back disability, and 
that service connection on either a direct basis or a 
secondary basis is not warranted.  38 C.F.R. §§ 3.303, 3.310; 
Gilbert, supra.


ORDER

Service connection for organic brain syndrome is denied.


REMAND

As noted above, in a May 2001 rating decision, the RO denied 
an increased evaluation for the veteran's service connected 
low back disorder, historically characterized as low back 
pain.  The veteran submitted a timely NOD in October 2001, 
initiating an appeal of that issue.  Accordingly, the Board 
concludes that because a timely NOD regarding this issue has 
been submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case.  The Court has 
held that, when an NOD has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  In addition, this remand will afford the RO the 
opportunity to ensure compliance with the provisions of the 
VCAA.

In light of the above, this appeal is REMANDED to the RO, via 
the AMC, in Washington, D.C., for the following additional 
development:

The RO should issue a Statement of the 
Case regarding the veteran's claim of 
entitlement to a disability evaluation in 
excess of 10 percent for low back pain.  
In addition, the RO must review the 
claims file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 with respect 
to that issue (to include consideration 
of medical re-examination of the 
veteran's lower back and securing VA 
outpatient medical records produced at 
the San Juan, Puerto Rico, VA Medical 
Center between October 2001 and the 
present) are fully satisfied.  The 
appellant and his representative are 
hereby notified that, following the 
receipt of the Statement of the Case 
concerning that issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.

If, and only if, a timely substantive 
appeal is filed, should this issue be 
returned to the Board, for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no further action, other 
than as spelled out within this remand, until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office via the AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



